Citation Nr: 1146928	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-02 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the skin, to include skin cancer, claimed as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for skin cancer.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for skin cancer, which he asserts is a result of exposure to Agent Orange during service in Vietnam.  In support of his claim, he submitted a statement from his long-time private doctor, H.B, MD who noted that the Veteran had presented over the years with skin cancers and actinic keratoses, which, he opined, may have resulted from Agent Orange exposure in Vietnam.  Dr. B. indicated that the Veteran was treated for a skin cancer excision in 2000.  He was treated for actinic keratoses in August 2003, three times in 2004, and in July 2006.  Dr. H.B. further noted that the Veteran had since been treated at the VA in Gainesville for Actinics and that he had extensive photodamage and actinic again on examination by him in March 2009.

Although the Veteran's exposure to Agent Orange is conceded as his service in Vietnam from November 1968 to November 1969 has been verified, the evidence of record does not show that the Veteran has one of the enumerated diseases listed at 38 C.F.R. § 3.309(e) that is associated with herbicide exposure, and for which the presumption of service connection attaches.  However, that does not prohibit a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, however, Dr. B provided no rationale whatsoever as to why he opined that the Veteran's in-service exposure to Agent Orange may have caused the Veteran's skin cancers.  Furthermore, Dr. B's opinion only notes a possibility of a link between Agent Orange exposure and the Veteran's subsequent skin cancers; however, this does not equate to a 50 percent, or higher, probability - the standard of proof necessary to establish service connection.  

Nonetheless, the evidentiary development in this case is incomplete.  First, the Veteran has twice reported that he was treated for his skin cancers by VA Gainesville as early as 1984, yet it appears that no attempt has been made to secure these records.  The claims file contains only a couple of pages of VA outpatient records from the Gainesville VA Medical Center, and these are dated between 2007 and 2009.  

Coincidentally, these records show that in June 2009, the Veteran was diagnosed with invasive squamous cell carcinoma.  Although the lesion was superficial and may already have been completely excised, the fact remains that the RO never addressed this type of cancer in either the rating decision or the SOC.  Prior to this entry, it appears that the Veteran's cancer was limited to basal cell, although this is not altogether clear.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, the issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

Moreover, the Veteran's private doctor noted that the Veteran had a long history of actinic.  As such, the Veteran should be examined to determine if any of his skin disorders, including, but not limited to any of his skin cancers or any other skin disorder(s) are related to service, to include as secondary to Agent Orange exposure.  Significantly, the Veteran maintains that he began to develop skin problems during service.  

A review of the Veteran's service treatment records reveal that in February 1966, the Veteran was treated for flame burns of the left posterior chest, shoulder, arm and forearm.  The burns were 2nd degree and covered about 5 percent.  The examiner should opine as to whether it is as likely as not that the Veteran's post-service skin cancers or other skin disorder(s) are related to the in-service burns.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all pertinent VA records dating 1984 to 2007 and from June 2009.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records pertinent to the claims on appeal that the Veteran identifies that have not been previously secured.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).  

3.  Schedule the Veteran for a VA skin diseases examination to determine the current nature and likely etiology of any skin cancer and any skin disorders such as actinic keratoses.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that skin cancer or other skin disorder(s), began in active service or are related to active service, including burns suffered therein and presumed in-service exposure to herbicides.  Importantly, the examiner's opinion should consider the Veteran's reports of continuity of symptoms since service.  A complete rationale is requested for all opinions expressed.  

4.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim after taking any other development action deemed warranted.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

